Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2018 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conduit connected to an inlet of the body” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 6 and 7 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In claim 16, there is not clear drawing to show where “a fluid conduit is connected to an inlet of the body”, rendering claim indefinite. As such, the examiner cannot compare prior art with the claim. It is not clear if the conduit 280 is attached from external to the inlet 24, or it is inside of body 22. If the conduit 280 is inside or outside of the body of 22, it should be shown.
For the purpose of examination, Examiner interprets a conduit connected to an inlet of the body as an external part not inside of the body.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 4527420 A, “Foote”).
Regarding claim 1, Foote in figs.1-3 discloses a fluid sensor assembly (10), comprising: a body (with wall18) including a fluid passage (20); a first sensor (12/50) connected to the body (18) and directed toward the fluid passage (20); and a second sensor (14/16/54/56) connected to the body (18) and directed toward the fluid passage (20); wherein at least one of the first sensor(12/50) and the second sensor(14/16/54/56) is configured to transmit a signal into the fluid passage (e.g. Signals in area 24), and at least one of the first sensor and the second sensor (e.g.,14/54/56) is configured to receive at least a deflected version of the signal (deflected shown by angles Θ1 or Θ2). 
Regarding claim 2, Foote further discloses the signal includes an ultrasonic signal (at least Abstract and C.1 L.65).
Regarding claim 3, Foote further discloses the ultrasonic signal includes a pulse (e.g., C.1 L.65).
Regarding claim 4, Foote further discloses the first sensor (12/50) includes a focused transmitting transducer (C.2 L.24-26, a particulate 22 in the primary area 24 of the focused pulse will reflect some of the energy back to the transducer 12 or 50) and the second sensor (e.g., 14 or 16/54/56) includes a non-focused receiving transducer (to receive deflected signals shown by angles Θ1 or Θ2).
Regarding claim 14, Foote further discloses comprising a third sensor (16) configured to receive the deflected version of the signal (deflected shown by angle Θ2).
Regarding claim 15, Foote further discloses the third sensor (56) is substantially coaxial with the second sensor (55 and 56 are coaxial, 14 and 16 have same axis in their traverse plane).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claim 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of (US 20120227473 A1, “Sinha”).
Regarding claim 5, Foote fails to disclose the fluid passage includes a longitudinal axis and the first sensor is disposed at an oblique angle relative to the longitudinal axis.
Sinha in figs. 1A-1C teaches the fluid passage (fig.1B 22) includes a longitudinal axis (fig.1B 30) and the first sensor (transducer 14) is disposed at an oblique angle (¶0026- sweeping disk transducer 14 in a plane such that the ultrasound beam generated can be scanned over a chosen angle at a selected rate) relative to the longitudinal axis (30 and ¶0022- transducer 14 can move so about 20 degree of a 120.degree. arc perpendicular to the axis of rotation of the transducer is covered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the first sensor of Foote at an oblique angle as taught by Sinh. One of ordinary skill in the art would know it improves the coverage and control of signals in 3D so that signals can be deflected by particles.
Regarding claim 18, Foote in figs.1-3 discloses a method of sensing particles in a fluid, the method comprising: providing a fluid sensor assembly (10), the fluid sensor assembly(10) including: a housing (with wall 18) including a fluid passage (20); a first sensor (12/50) connected to the housing (with wall 18) and directed toward the fluid passage (20); and a second sensor (e.g.,14/54) connected to the housing (with wall 18) and directed toward the fluid passage (20); transmitting, via the first sensor(12/50), a signal (C.1 L.65 in area 24) into the fluid passage (20); receiving, via the second sensor (e.g.,14/54), a deflected version (deflected signal shown by angle Θ1) of the signal that has deflected or scattered after encountering a 
Foote fails to disclose wherein at least one of the first sensor and the second sensor is disposed at a first oblique angle relative to a longitudinal axis of the fluid passage and at a second oblique angle relative to a transverse axis of the housing.
Sinh in figure 1C teaches at least one of the first sensor (e.g., 12) and the second sensor is disposed at a first oblique angle relative to a longitudinal axis of the fluid passage and at a second oblique angle relative to a transverse axis of the housing (30 and ¶0022- transducer 14 can move so about 20 degrees of a 120.degree. arc perpendicular to the axis of rotation of the transducer is covered, therefore transducer 14 is in an oblique angle with axis 30 and therefore another angle with vertical to 30 or transverse axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the first sensor of Foote at an oblique angle as taught by Sinh. One of ordinary skill in the art would know it improves the coverage and control of signals in 3D so that signals can be deflected by particles.
Claims 5-7, 9-11, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of (US 5369998 A, “Sowerby”).
Regarding claim 5, Foote fails to disclose the fluid passage includes a longitudinal axis and the first sensor is disposed at an oblique angle relative to the longitudinal axis.
Sowerby in fig.1 teaches the fluid passage (3) includes a longitudinal axis and the first sensor (4) is disposed at an oblique angle (Θ) relative to the longitudinal axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the first sensor of Foote at an oblique angle as taught by Sowerby. One of ordinary skill in the art would know it improves the coverage and control of signals in 3D so that signals can be deflected by particles.
Regarding claim 6, Foote fails to disclose the oblique angle is between 40 degrees and 50 degrees.
Sowerby in C.7 L.40-50 teaches the oblique angle is between 40 degrees and 50 degrees (45 degree).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the first sensor of Foote at an oblique angle as taught by Sowerby. One of ordinary skill in the art would know it improves the coverage and control of signals in 3D so that signals can be deflected by particles.
Regarding claim 7, Foote fails to disclose the oblique angle is between 44 and 46 degrees.
Sowerby in C.7 L.40-50 teaches the oblique angle is between 44 degrees and 46 degrees (45 degree).
The reasons for combining and motivation are the same as recited in the rejection of claim 6.
Regarding claim 9, Foote fails to disclose the first sensor is disposed at a first oblique angle relative to a longitudinal axis of the fluid passage and is disposed at a second oblique angle relative to a transverse axis of the body.
Sowerby teaches the first sensor (4) is disposed at a first oblique angle (Θ) relative to a longitudinal axis of the fluid passage (3) and is disposed at a second oblique angle relative to a transverse axis of the body (the second angle relative to transverse axis would be (90- Θ).
The reasons for combining and motivation are the same as recited in the rejection of claims 6 and 7.
Regarding claim 10, Foote fails to disclose the second sensor is aligned with the transverse axis of the body.
Sowerby teaches the second sensor (5) is aligned with the transverse axis (perpendicular to longitude axis of pipe) of the body (body of pipe 3).

Regarding claim 11, Foote further discloses the first sensor (12/50) includes a focused (area 24) transmitting transducer.
Regarding claim 18, Foote in figs.1-3 discloses a method of sensing particles in a fluid, the method comprising: providing a fluid sensor assembly (10), the fluid sensor assembly(10) including: a housing (with wall 18) including a fluid passage (20); a first sensor (12/50) connected to the housing (with wall 18) and directed toward the fluid passage (20); and a second sensor (e.g.,14/54) connected to the housing (with wall 18) and directed toward the fluid passage (20); transmitting, via the first sensor(12/50), a signal (C.1 L.65 in area 24) into the fluid passage (20); receiving, via the second sensor (e.g.,14/54), a deflected version (deflected signal shown by angle Θ1) of the signal that has deflected or scattered after encountering a debris particle (22); and detecting the debris particle (22) according the deflected version of the signal (shown by angle Θ1).
Foote fails to disclose wherein at least one of the first sensor and the second sensor is disposed at a first oblique angle relative to a longitudinal axis of the fluid passage and at a second oblique angle relative to a transverse axis of the housing.
Sowerby in fig.1 teaches at least one of the first sensor (4) and the second sensor (5) is disposed at a first oblique angle (Θ) relative to a longitudinal axis of the fluid passage and at a second oblique angle (Θ-90: since transverse axis is perpendicular to longitudinal axis) relative to a transverse axis of the housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the first sensor of Foote at an oblique angle as taught by Sowerby. One of ordinary skill in the art would know it improves the coverage and control of signals in 3D so that signals can be deflected by particles.
Regarding claim 22, Foote in C.3 L.52-53 further discloses: It is also possible to use the transmitting transducer as a receiving transducer.
Therefore:
Foote teaches transmitting, via the second sensor (14/54 that can be transmitter besides a receiver), a second signal into the fluid passage (20); and receiving, via the first sensor (12/50- that can be receiver besides a transmitter), a deflected version of the second signal deflected shown by angles Θ1 or Θ2) that has deflected or scattered after encountering a second debris particle (22).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of (US 9797851 B2, “Zhe”).
Regarding claim 8, Foote fails to disclose a coil disposed at least partially around the fluid passage, the coil including a longitudinal axis parallel to a longitudinal axis of the fluid passage.
Zhe in figs.4-5 teaches a coil (126) disposed at least partially around the fluid passage (112), the coil (126) including a longitudinal axis parallel to a longitudinal axis of the fluid passage (channel 112 and coil 126 have same axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Zhe’s coil around Foot’s fluid passage. One of ordinary skill in the art would know it improves the detection of ferrous particles: C.6 L.58-63.
Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of (US 6401538 B1, “Han”).
Regarding claim 13, Foote fails to disclose a third sensor and a fourth sensor, wherein the third sensor is configured to transmit a second signal into the fluid passage and the fourth sensor is configured to receive at least one of a deflected versions of the second signal and the deflected version of the signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use HAN’s third and fourth sensors for sensor assembly of Foote.  One of ordinary skill in the art would have been motivated to make this modification in order to increase the signals and the region exposed to the signals and therefore improve the capability of the sensor assembly.
Regarding claim 17, Foote fails to disclose the first sensor and the second sensor are disposed in a V-shaped configuration.
Han in fig.1 teaches the first sensor (12) and the second sensor (14) are disposed in a V-shaped configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use HAN’s V shape for sensor assembly of Foote.  One of ordinary skill in the art would have been motivated to make this modification in order to e improve the capability of the sensor assembly depends on applicable conditions.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of (US 20130160549 A1, “Nissen”).
Regarding claim 16, Foote fails to disclose a fluid conduit connected to an inlet of the body, the fluid conduit including a vertical portion, a bent portion, and an outlet disposed at an oblique angle relative to a longitudinal axis of the fluid passage.

Examiner notes that the fluid conduit (1/L2) of Nissen can be extend vertically and still Nissen’s fluid sensor assembly has same functionality. In other words, although Nissen‘s fluid conduit is not disclosed in a vertical direction, this limitation is not a structure limitation, and rather an intended use and user can use Nissen’s sensor assembly vertically without having any impact on any of capabilities of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nissen’s fluid conduit assembly and configuration for Foot’s system. One of ordinary skill in the art would know it improve the function and applicability of the apparatus for different configurations.
Claims 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of Sowerby and Zhe.
Regarding claim 20, Foote fails to disclose sensing the debris particle via an inductive sensor connected to the housing.
Zhe in figs.4-5 teaches the debris particle via an inductive sensor (124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Zhe’s inductive sensor and connect it to Foote’s housing. One of ordinary skill in the art would have been motivated to make this modification in order to improve detection for ferrous particles (Zhe: C.6 L.58-63).
Regarding claim 21, Foote (in C.3 L.10-16, and L.27-28) discloses signal processing methods to information from the first sensor (12/50), information from the second sensor (14/54), to determine a size of the debris particle (22) and whether the debris particle includes metal (C.3 L.10-16, and L.27-28 scattering amount to determine size and article is metal or non-metal.)
Zhe teaches providing an inductive sensor (124); signal processing methods to information from the inductive sensor (124) to determine a size of the debris particle and whether the debris particle includes metal (C.6 L.58-63 using inductive sensor for ferrous particles).
Therefore, combination of Foote and Zhe teaches  it is obvious: providing an inductive sensor; and applying, via the ECU, signal processing methods to information from the first sensor, information from the second sensor, and information from the inductive sensor to determine a size of the debris particle and whether the debris particle includes metal.
Foote and Zhe fail to disclose providing an electronic control unit (ECU), however, the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III (“Automating A Manual Activity”).
Regarding claim 23, Foote further discloses transmitting, via the first sensor (12), a second signal (next pulse) into the fluid passage (20); and receiving, via the second sensor (e.g.14), a deflected version of the second signal that has deflected or scattered after encountering the debris particle (22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856